UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1678



In re: DAVID HILL,


                Petitioner.




    On Petition for Writ of Mandamus.       (1:01-cr-00191-CMH-1)


Submitted:   October 18, 2011               Decided:   October 20, 2011


Before WILKINSON, MOTZ, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David Hill petitions for a writ of mandamus seeking an

order     directing      the   district       court    to   correct    an    alleged

clerical error in Hill’s criminal judgment.                      We conclude that

Hill is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                  Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,    516-17    (4th    Cir.   2003).        Further,     mandamus      relief   is

available only when the petitioner has a clear right to the

relief sought.         In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

              Hill asks this court to order the district court to

correct     his    criminal      judgment.            However,     Hill     has    not

established a clear right to this relief.                        Moreover, to the

extent that Hill complains of the district court’s denial of his

motion to correct his judgment, we note that mandamus may not be

used as a substitute for appeal.                In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).               Thus, we conclude that there

is no basis for mandamus relief.               Accordingly, although we grant

leave to proceed in forma pauperis, we deny the petition for

writ of mandamus.          We dispense with oral argument because the

facts   and    legal     contentions   are      adequately       presented   in    the



                                          2
materials   before   the   court   and   argument   would   not   aid   the

decisional process.



                                                        PETITION DENIED




                                    3